Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.

Claim Objections
Claims 1, 2, 5, 7, 9, 11, 15, 17, 19 and 21 are objected to because of the following informalities: 
As to claim 1, line 6, “a plurality of tasks” should read --the plurality of tasks--; lines 13-14, “one or more variablized secret names” should read --the one or more variablized secret names--; line 24, “the particular task” should read --the particular execution task--.
As to claims 2, 5 and 7 “the configuration files” should read --the one or more configuration files--.
Furthermore, as to claim 7, “a pipeline controller” and “a preparatory task” should respectively read --the pipeline controller-- and --the preparatory task--.
As to claim 9, “the particular execution environment” should read --the execution environment of the particular task--.
As to claims 11, 15, 17, 19 and 21, these claims are objected to for the same reason as claims 1-2, 5, 7 and 9 above.
Furthermore, claim 11 is objected to because the claim failed to provide proper indentations to segregate component(s) (i.e. computer(s), storage device(s)) of a system and operations (i.e. receiving, invoking…) performed by the components. See MPEP 608.01(i).  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claim 1, line 19, “the secrets database”.  
As to claims 2-10, these claims are rejected based on dependency.
Furthermore, as to claim 9, “the particular execution environment”.
As to claims 11-21, these claims are rejected for the same reason as claims 1-21 above.
The following language is indefinite:
      As to claims 3-4, it is unclear to the examiner whether “a particular task” and “a task” refers to an arbitrary one of the plurality of tasks of the identified pipeline or subsequent execution tasks, for examination purpose, the limitation is treated as “any one of the plurality of tasks” for the remainder of this office action.
As to claims 13-14, these claims are rejected for the same reason as claims 3-4 above. 

Allowable Subject Matter 
Claims 1-21 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 11 and 21 as a whole. 
Getting the configuration of pipeline(s) via identifying the pipeline(s), setting configuration of the pipeline(s) via a params section statically or dynamically in a configuration file was disclosed in “Concourse Pipeline Resource”.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1, 11 and 21. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199